DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 2, 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al (USPN 2019/0333686) in view of Kimura et al (USPN 2012/0313743).
	Regarding claims 1, 3, 8, Kazuta discloses a multilayer coil component (figure 1) comprising:
a multilayer body (2) that is formed by stacking a plurality of insulating layers (layers 6, see figure 2) on top of one another in a direction (D3 direction)  and that has a coil built into the inside thereof; and
a first outer electrode (4a, 4b) and a second outer electrode (5a, 5b) that are electrically connected to the coil (see figure 1);
wherein the coil (7) is formed by a plurality of coil conductors (22-27) stacked in the direction together with the insulating layers being electrically connected to each other,
the multilayer body has a first end surface (2a)  and a second end surface (2b) , which face each other in the length direction, a first main surface (2d) and a second main surface (2c) , which face each other in a height direction  (D1 direction) perpendicular to the length direction (D2 direction), and a first side surface (2e) and a second side surface (2f), which face each other in a width direction (D3 direction) perpendicular to the length direction (D2 direction) and the height direction (D1),
the first outer electrode (the first conductors 4a, 4b) extends along and covers a portion of the first end surface(2a) and a portion of the first main surface (2d), the second outer electrode (the second conductors 5a, 5b) extends along and covers a portion of the second end surface (2b) and a portion of the first main surface (2c), the first main surface is a mounting surface (see  figure 1), a stacking direction (D3) of the multilayer body and an axial direction of the coil are parallel to the first main surface (2d) (see par. 0043), and
in a plan view of a repeating shape of the coil conductors (see figure 3) from the stacking direction, the repeating shape of the coil conductors is a non-circular shape, and distances between the first main surface (2d) and portions of the coil conductors  (7) that face the first main surface (2d) vary.
Kazuta does not explicitly disclose stacking the insulating layers and the coil, and a number of coil conductors as claimed.
Kimura discloses a multilayered coil component (10, see figures 1-3) comprises a plurality of insulating layers (11-17) and the coil conductors (21-26) are stacked in a length direction (see figures 2-3), and wherein a number of coil conductors that are stacked in order to define one turn of the coil is two (26, 35, see figure 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insulating layers and the coil conductors of Kazuta to incorporate stacking insulating layers and coil conductors as disclosed by Kimura in order to improve a high quality factor and lower loss inductor within lamination.
Regarding claim 2, Kazuta discloses  wherein in a plan view of the repeating shape of the coil conductors (7) (see figure 3) from the stacking direction, the repeating shape of the coil conductors is a pentagonal shape obtained by
bending one side of a rectangular shape toward the outside to make two sides protrude from the original rectangular shape, and the two sides face the first main surface (2d) of the multilayer body.
2.	Claims 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuta et al (USPN 2019/0333686) in view of Kimura et al (USPN 2018/0012696), and further in view of Kim et al (USPN 2017/0047160).
	Regarding claims 6, 14, 15, Kazuta and Kimura disclose all limitations of claim 1 as discussed above, but do not explicitly disclose a distance as claimed.
	Kim discloses a multilayer coil component (see figures 1, 5) comprises  a distance between coil conductors  (40) that are adjacent to each other in a stacking direction is in a range from 3 µm to 10 µm (see par. 0025, 0073).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the coil conductors of Kazuta and Kimura to incorporate a distance between the coil conductors as disclosed by Kim in order to prevent a poor waveform at high frequency and increase inductance of the coil component.
Allowable Subject Matter
3.	Claims 4, 5, 7, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836